ORDER
Appellant Jai T. Scott appeals his conviction of the class A felony of Trafficking in the Second Degree, § 195.223, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. Howev*595er, the parties have been furnished -with a memorandum opinion for their information only setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).